Brown, J.,
dissenting. As recently as State, ex rel. Flynn, v. Board of Elections of Cuyahoga County, 164 Ohio St. 193, this court recognized that the statutes impose the duty of determining the sufficiency and validity of petitions and nominating papers upon the Secretary of State or the board with whom such petition papers are filed and that the decisions of those officials are not subject to judicial review in the absence of allegations of fraud, corruption, abuse of discretion or a clear disregard of applicable legal provisions.
The petition here contains only the allegation that there has been an abuse of discretion. The opinion of the majority does not find an abuse of discretion nor does it specify what statutes or legal provisions applicable to the nominating petition papers were disregarded.
Sullivan v. State, ex rel. O’Connor, 125 Ohio St. 387, and a long line of cases cited therein support the principle that determinations of fact in election matters have been committed by the General Assembly to the boards of election and the Secretary of State and should not be disturbed by judicial authority. This is especially so where defects apparent upon the face of a nominating petition give election officials a factual basis for the finding of insufficiency or invalidity.
It is clear that a violation of Section 3501.38, Revised Code, occurred here and was the basis of the ruling of the Secretary of State.
The decision of the majority eliminates the requirement of that statute.
The writ should be denied.
Schneider, J., concurs in the foregoing dissenting opinion.